                                              

[img1.jpg]


Exhibit 10.1

 

EMPLOYEE STOCK GRANT

(under the FelCor Lodging Trust Incorporated
2005 Restricted Stock and Stock Option Plan)

and

SUPPLEMENTAL LONG-TERM COMPENSATION PAYMENT

 

 

 

AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into effective as of
February 19, 2009 between FelCor Lodging Trust Incorporated, a Maryland
corporation (the “Company”), and the undersigned employee of the Company (the
“Grantee”).

 

 

W I T N E S S E T H:

 

WHEREAS, the Compensation Committee and Board of Directors of the Company have
adopted the FelCor Lodging Trust Incorporated 2005 Restricted Stock and Stock
Option Plan (the “Plan”); and

 

WHEREAS, the stockholders of the Company have approved the Plan; and

 

WHEREAS, pursuant to the Plan, the Compensation Committee of the Board of
Directors of the Company (the “Committee”) has selected the Grantee and has
authorized the Company to grant to the Grantee shares of common stock of the
Company (“Common Stock”) on the terms and conditions herein set forth; and

 

WHEREAS, the Committee has also determined that it is in the best interests of
the Company and its stockholders that the Company provide additional long-term
incentive compensation to the Grantee in the form of cash payments that would be
payable on pre-determined dates in the future, contingent upon the Grantee’s
continued employment on those dates, all on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:

 

1.         Incorporation of the Plan. A copy of the Plan, as amended, is
attached hereto and hereby incorporated herein by reference, and with respect to
the grant of Restricted Stock set forth and defined in Section 2(a) below, all
of the terms, conditions and provisions contained therein shall be deemed to be
terms, conditions and provisions of this Agreement. All terms used herein that
are defined in the Plan shall have the meanings set forth in the Plan.

 

2.

Grant of Restricted Stock and Cash Payment.

 

(a)        The Grant. Pursuant to the authorization of the Committee, and
subject to the terms, conditions and provisions contained in the Plan and this
Agreement, the Company hereby grants to the Grantee, as a matter of separate
inducement and agreement in connection with the Grantee’s employment, but not in
lieu of any salary or other compensation for the Grantee’s services, the
following award (the “Award”):

 

--------------------------------------------------------------------------------

 

1.         the aggregate number of shares of Common Stock of the Company set
forth on the signature page hereof (the “Restricted Stock”); and

2.         the Company’s promise and agreement hereby to pay to Grantee the
aggregate cash payment set forth on the signature page hereof (the “Cash
Payment”).

 

The Award, until vested as herein provided, shall be subject to certain
restrictions and to forfeiture upon the occurrence of certain events, all as set
forth in Section 2(d) hereof. The Award granted hereby shall become vested in
the Grantee in three equal increments on each of March 1, 2010, 2011 and 2012
(with fractional shares of Restricted Stock rounded up to the nearest whole
share, subject to an offsetting adjustment to the remaining unvested Restricted
Stock), with each instance of vesting subject only to the Grantee remaining as
an employee of the Company in good standing on the relevant incremental vesting
date.

 

(b)        Restricted Stock. The Restricted Stock granted pursuant hereto shall
be issued and registered in the name of the Grantee and the Grantee shall be
entitled to vote the same (in person or by proxy) and to receive all dividends
and other distributions thereon unless and until such Restricted Stock is
forfeited as hereinafter provided. During the period prior to the date the
Restricted Stock granted pursuant hereto becomes vested in the Grantee (the
“Restricted Period”), the shares will be uncertificated and reflected as
“restricted” by the Company’s transfer agent. At such time, and from time to
time, as shares of Restricted Stock become vested in the Grantee and all
obligations of the Grantee hereunder and under the Plan with respect thereto
shall have been fulfilled, the restrictions set forth in Section 2(d) hereof and
all forfeiture provisions set forth herein or in the Plan shall cease to be
applicable to such Restricted Stock, and the shares shall be delivered by the
Company to the Grantee (net of shares simultaneously returned to the Company in
satisfaction of applicable payroll withholding).

(c)        Contingent Payment. The Cash Payment shall be a contingent obligation
of the Company, and in no instance shall the Grantee’s right to receive any
portion thereof be vested and payable unless and until one or more of the
contingencies set forth in Section 2(d) are satisfied or occur. Upon the
occurrence and/or satisfaction of any such contingency, the Cash Payment (or the
portion thereof with respect to which such contingency or contingencies relates)
shall immediately become vested and unconditionally due and payable, in
accordance with the Company’s customary payroll practices, subject to applicable
withholding taxes.

 

 

(d)

Restrictions. During the Restricted Period:

 

1.         The Grantee shall not become vested as to any portion of such Award
if the vesting thereof would violate Federal or state securities laws;

 

2.         The Restricted Stock and the right to vote the same and to receive
dividends thereon, except as otherwise provided in the Plan, and the right to
receive the Cash Payment, shall not be sold, assigned, transferred, exchanged,
pledged, hypothecated, or otherwise encumbered, and no such sale, assignment,
transfer, exchange, pledge, hypothecation, or encumbrance, whether made or
created by voluntary act of the Grantee or by operation of law, and none of the
foregoing actions in contravention of this Section 2(d)(2) shall be recognized
by, or be binding upon, or shall in any manner affect the rights of the Company
hereunder or pursuant to the Plan;

 

3.         If the status of the Grantee as an Employee under the Plan shall
terminate for any reason other than (i) the death of the Grantee, (ii) the
Disability (as

 

2

 



 

--------------------------------------------------------------------------------

defined in the Plan) of the Grantee, or (iii) the retirement of the Grantee at
or after the age of 60, then, in that event, (x) any outstanding Award shall,
upon such termination, be automatically and irrevocably forfeited by the Grantee
to the Company (or cancelled, with respect to any outstanding unvested Cash
Payment), without the payment of any consideration by the Company, (y) neither
the Grantee nor any of his or her successors, heirs, assigns, or legal
representatives shall thereafter have any further rights or interest in the
Award so forfeited (or cancelled), and (z) the Company shall, at any time
thereafter, be entitled to effect the transfer of any Restricted Stock so
forfeited into the name of the Company;

 

4.         If the status of the Grantee as an Employee under the Plan shall
terminate by reason of the death of the Grantee, the Disability of the Grantee
or the retirement of the Grantee at or after the age of 60, the Award shall
automatically vest in full in all respects (and all restrictions set forth in
this Section 2(d) with respect to all of the Award granted hereby shall be
deemed to have expired) as of the date of such event;

 

5.         If the Company (i) is not to be the surviving entity in any merger or
consolidation (or survives only as a subsidiary of another entity), (ii) sells
all or substantially all of its assets to any other person or entity (other than
a subsidiary of the Company) or (iii) is to be dissolved and liquidated, the
Award shall automatically vest in full in all respects (and all restrictions set
forth in this Section 2(d) with respect to all of the Award granted hereby shall
be deemed to have expired) as of the date immediately preceding such event;
provided that (i) to the extent the Cash Payment is considered deferred
compensation that is subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) such event is not a “change in control
event,” within the meaning of Section 409A of the Code, then the Cash Payment
shall be fully vested, but shall continue to be paid on the dates on which such
Cash Payment would have been paid without regard to such event;

 

6.         Any shares of Restricted Stock eligible to become vested that do not
become so vested in accordance with this Section 2 shall be forfeited and
returned to the status of authorized but unissued shares under the Plan; and

 

7.         To the extent the Grantee is party to a change in control and
severance agreement with the Company (or any affiliate thereof), and such
agreement provides for the automatic acceleration of the vesting of stock
options and restricted stock granted under the Plan or any other long-term
equity compensation plan, the right to receive the Cash Payment shall
automatically become vested and shall thereafter be the absolute obligation of
the Company, not subject to any contingency, and shall be due and payable
immediately and without delay as of the same date and on the same terms and
conditions as such options and/or restricted stock vest on an accelerated basis;
provided that (i) to the extent the Cash Payment is considered deferred
compensation that is subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) the applicable change in control
transaction is not a “change in control event,” within the meaning of Section
409A of the Code, then the Cash Payment shall be fully vested, but shall
continue to be paid on the dates on which such Cash Payment would have been paid
without regard to such change in control transaction.

 

3.         Disputes. If a dispute should arise between the Company and the
Grantee relating to the rights, duties or obligations of the Grantee (x)
hereunder with respect to any portion of the Cash Payment or (y) hereunder or
under the Plan with respect to any Restricted Stock granted hereby, such dispute
shall be resolved by the determination of the Committee, acting in good faith,
which

 

3

 



 

--------------------------------------------------------------------------------

determination shall be final and binding upon the Company and the Grantee, and
pending such a determination and the resolution of all such disputes to the
reasonable satisfaction of the Committee, (i) all Restricted Stock then held by
the Company as custodian for the Grantee shall remain in the possession of the
Company and subject to all of the Restrictions set forth in Section 2(d),
regardless of any intervening expiration of the Restricted Period, (ii) any and
all dividends payable upon any Restricted Stock so held by the Company as
custodian for the Grantee shall be received and held by the Company as custodian
until all such disputes have been resolved to the reasonable satisfaction of the
Committee, at which time the accumulated dividends then held by the Company
shall be delivered (without interest thereon) to the person entitled to receive
the Restricted Stock upon which such dividends were originally paid, and (iii)
no portion of the Cash Payment in dispute (if any) shall be paid or payable, or
become due and payable, hereunder until all such disputes have been resolved to
the reasonable satisfaction of the Committee, at which time the disputed Cash
Payment, if then payable, shall be paid as otherwise contemplated hereby.

 

4.         Restrictions on Resale of Company Common Stock. In the event that
shares of Restricted Stock granted hereunder have not been registered under the
Securities Act of 1933, as amended, and applicable state securities laws, such
shares of Restricted Stock may not be sold, transferred or assigned by the
Grantee absent such registration, unless an opinion of counsel satisfactory to
the Company shall have been received by the Company to the effect that such
sale, transfer or assignment will not be in violation of the Securities Act of
1933, as amended, and the rules and regulations thereunder, or applicable state
securities laws. Any certificate issued to the Grantee to evidence Restricted
Stock granted pursuant hereto that is not so registered may bear a legend to the
foregoing effect.

 

5.         Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and shall be interpreted and construed
consistently with such intent. The payments to the Grantee pursuant to this
Agreement are also intended to be exempt from Section 409A of the Code to the
maximum extent possible under the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii), and for this purpose each payment shall be
considered a separate payment. In the event the terms of this Agreement would
subject the Grantee to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and the Grantee shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to the Grantee’s “termination of employment,” such term shall be
deemed to refer to the Grantee’s “separation from service,” within the meaning
of Section 409A of the Code. Notwithstanding any other provision in this
Agreement, if the Grantee is a “specified employee,” as defined in Section 409A
of the Code, as of the date of the Grantee’s separation from service, then to
the extent any amount payable under this Agreement (i) constitutes the payment
of nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon the Grantee’s separation from service and (iii) under
the terms of this Agreement would be payable prior to the six-month anniversary
of the Grantee’s separation from service, such payment shall be delayed until
the earlier to occur of (a) the six-month anniversary of the separation from
service or (b) the date of the Grantee’s death.

 

6.         Notices. All notices, surrenders and other communications required or
allowed to be made or given in connection with the Award granted hereunder shall
be in writing, shall be effective when received and shall be hand delivered or
sent by registered or certified mail (i) if to the Company, to FelCor Lodging
Trust Incorporated, 545 E. John Carpenter Freeway, Suite 1300, Irving, Texas
75062, Attention: General Counsel; or (ii) if to the Grantee, to the Grantee at
the address set forth beneath his signature hereto, or to such other address as
to which he may have notified the Company pursuant to this Section.

 

4

 



 

--------------------------------------------------------------------------------

7.         Binding Effect. This Agreement shall bind and, except as specifically
provided in the Plan and this Agreement, shall inure to the benefit of, the
respective Successors, heirs, legal representatives and assigns of the parties
hereto.

 

8.         Governing Law. This Agreement and the rights of all persons claiming
hereunder shall be construed and determined in accordance with the laws of the
State of Maryland.

 

 

5

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Grantee has hereunto set his hand, as of the day
and year first written above.

 

THE COMPANY:

 

FELCOR LODGING TRUST INCORPORATED

 

By: __________________________________________

Jonathan H. Yellen

Executive Vice President

General Counsel and Secretary

 

 

RESTRICTED SHARES

GRANTED HEREUNDER (#):

 

AGGREGATE CASH PAYMENT: $

 

GRANTEE:

 

__________________________________________________

Name:

Address:

 

 

6

 



 

 